Order, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), entered November 9, 1994, which dismissed, with leave to re-present, the indictment charging defendant with offering a false instrument for filing in the first degree (three counts), falsifying business records in the first degree (three counts), false voter registration, and illegal voting (four counts), unanimously affirmed.
While determination of the charges herein by the Grand Jury hinged upon the definition of the term "residence”, the prosecutor’s instructions to the Grand Jury in that regard did not provide it "with enough information to enable it intelligently to decide whether a crime has been committed and to determine whether there exists legally sufficient evidence to establish the material elements of the crime” (People v Calbud, Inc., 49 NY2d 389, 394-395). Thus, the indictment was properly dismissed, with leave to re-present, on the ground that defendant was prejudiced by the impairment of the integrity of the Grand Jury proceedings (CPL 210.35 [5]; see, People v Darby, 75 NY2d 449, 455). Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.